Citation Nr: 1701283	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  15-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1980 to June 1983, and served in the Air National Guard from May 1992 to December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issue of entitlement to service connection for tinnitus was raised in the Veteran's August 2015 substantive appeal, but that issue has not been adjudicated by the AOJ.  The Veteran is advised that if he wishes to claim service connection for tinnitus, he should submit a claim on the form prescribed by VA.  38 C.F.R. § 3.155 (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2015 substantive appeal, the Veteran requested a Central Office hearing before a Veterans Law Judge.  However, in December 2016, prior to the scheduling of the hearing, the Veteran requested that he be afforded a video conference hearing instead.

Because the RO schedules video conference hearing, a remand is necessary.  38 C.F.R. § 20.702(c), 20.704(c) (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




